                                               Case
                                                Case5:18-md-02834-BLF
                                                     5:18-cv-00767-BLF Document
                                                                       Document661-2
                                                                                235 Filed
                                                                                     Filed04/27/21
                                                                                           04/26/21 Page
                                                                                                     Page1 1ofof2 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
                                                                               UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                          14
                                                                                    SAN JOSE DIVISION
                                          15
                                               IN RE: PERSONALWEB TECHNOLOGIES,                Case No.: 5:18-md-02834-BLF
                                          16   LLC ET AL., PATENT LITIGATION,
                                                                                               Case No.: 5:18-cv-00767-BLF
                                          17   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                                 Case No. 5:18-cv-05619-BLF
                                          18
                                                               Plaintiffs,                     [PROPOSED] MODIFIED ORDER
                                          19        v.                                         GRANTING EX PARTE APPLICATION
                                               PERSONALWEB TECHNOLOGIES, LLC and               OF AMAZON.COM, INC., AMAZON
                                          20   LEVEL 3 COMMUNICATIONS, LLC,                    WEB SERVICES, INC., AND TWITCH
                                                                                               INTERACTIVE, INC.
                                          21                   Defendants.
                                                                                               Dept:       Courtroom 3, 5th Floor
                                          22                                                   Judge:      Hon. Beth L. Freeman
                                               PERSONALWEB TECHNOLOGIES, LLC and
                                          23   LEVEL 3 COMMUNICATIONS, LLC,

                                          24                     Plaintiffs,
                                                      v.
                                          25
                                               TWITCH INTERACTIVE, INC.,
                                          26
                                                                 Defendant.
                                          27

                                          28
                                               [PROPOSED] ORDER GRANTING EX PARTE                              CASE NOS.: 5:18-md-02834-BLF;
                                               APPLICATION                                              5:18-cv-00767-BLF; 5:18-cv-05619-BLF
                                               Case
                                                Case5:18-md-02834-BLF
                                                     5:18-cv-00767-BLF Document
                                                                       Document661-2
                                                                                235 Filed
                                                                                     Filed04/27/21
                                                                                           04/26/21 Page
                                                                                                     Page2 2ofof2 2




                                           1                                          [PROPOSED] ORDER

                                           2          Before this Court is the Ex Parte Application of Amazon.com, Inc., Amazon Web Ser-

                                           3   vices, Inc., and Twitch Interactive, Inc. (collectively, “Amazon”) for an Order that Judgment

                                           4   Debtor PersonalWeb Technologies, LLC Appear for Examination (the “Application”). Having

                                           5   considered the Application, as well as supporting documents filed therewith, the Court finds good

                                           6   cause to compel PersonalWeb for a judgment debtor examination under Fed. R. Civ. P. 69(a)(2)

                                           7   and Cal. Civ. Proc. Code § 708.110(a). Accordingly, the Court GRANTS Amazon’s Application

                                           8   as follows:

                                           9         PersonalWeb shall appear for a debtor’s examination before this Court, located at

                                          10          280 South 1st Street, San Jose, CA 95113 at the time and date specified in the Order to

                                          11          Appear for Examination;

                                          12         PersonalWeb shall provide Amazon bank or financial accounts within PersonalWeb’s pos-
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          session, including current balances, by May 7, 2021; and

                                          14         PersonalWeb shall produce documents responsive to Amazon’s First Set of Requests for

                                          15          Production of Documents Pursuant to FRCP 69 and CCP § 708.030 no later than 30 days

                                          16           from the date of this Order.

                                          17      IT IS SO ORDERED.

                                          18

                                          19   Dated: April 27, 2021
                                                                                                     Honorable Beth L. Freeman
                                          20                                                         United States District Court Judge

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               [PROPOSED] ORDER GRANTING EX PARTE                                    CASE NOS.: 5:18-md-02834-BLF;
                                               APPLICATION                                       1            5:18-cv-00767-BLF; 5:18-cv-05619-BLF
